Citation Nr: 0729731	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  97-29 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Entitlement to service connection for fibrocystic breast 
disease.

3.  Entitlement to service connection for residuals of an 
injury to the first and second digits of the left hand.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Evaluation of cervical spondylosis with left 
radiculopathy, currently rated as 10 percent disabling.

6.  Evaluation of lumbosacral strain, currently rated as 10 
percent disabling.

7.  Evaluation of hemorrhoids, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1982 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of her hearing 
has been associated with the record.  At the hearing, the 
veteran withdrew from appellate status the issues of 
entitlement to service connection for swelling of the face 
and arms and entitlement to a higher evaluation for residuals 
of a bunionectomy of the right foot.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, as well as 
entitlement to higher evaluations for cervical spondylosis, 
lumbosacral strain, and hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Bursitis of the right shoulder is attributable to 
service.

2.  The veteran does not have a current diagnosis of 
fibrocystic breast disease, and there is no disability 
stemming from an assessment of masses in the breasts during 
service.

3.  The veteran does not have a current diagnosis of a left 
hand disability that is related to an injury to the first and 
second digits of her left hand in service.


CONCLUSIONS OF LAW

1.  Bursitis of the right shoulder was incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Fibrocystic breast disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's claim was received in 
December 1995, long before  the enactment of the VCAA.

A March 2003 letter discussed the evidence necessary to 
support a claim for a higher evaluation.  The veteran was 
asked to identify evidence of treatment for her service-
connected disabilities.  

A March 2004 letter discussed the evidence and information 
necessary to support the veteran's claims for service 
connection and higher ratings.  She was asked to submit 
evidence of medical treatment for her service connected 
disabilities.  She was told that VA would obtain records of 
identified VA treatment, and that VA would make reasonable 
efforts to obtain other types of evidence.  The evidence of 
record was discussed.  

A March 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that her claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, direct service connection requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Bursitis of the Right Shoulder

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
right shoulder.  On periodic examination in September 1992, 
the veteran's upper extremities were noted to be normal.  

A private treatment record dated in November 1995 reflects 
the veteran's report of right shoulder pain since playing 
racquetball and lifting weights one month previously.  She 
also reported a history of injury to her right shoulder in 
1985 with an increase in pain in the previous month.  Her 
right shoulder was tender at the acromioclavicular joint and 
she had pain with abduction.  The assessment was questionable 
bursitis.  In December 1995 the veteran reported that she had 
continued pain and requested a steroid injection.

On VA general medical examination in March 1996, the veteran 
indicated that her right shoulder problems started just 
before her discharge from service.  She denied any history of 
injury.  She stated that her civilian physician assessed 
bursitis, and that a shot in her shoulder helped.  Physical 
examination revealed no tenderness with pressure over the 
bursa of either shoulder.  Range of motion of the upper 
extremities was full.  The impression was strain of the right 
shoulder without residual.

 A VA treatment record reflects the veteran's report of 
shoulder pain in March 1998.  A May 1998 record indicates 
that X-rays of the veteran's right shoulder were within 
normal limits.  

A VA orthopedic examination was carried out in July 1999.  
The veteran reported that she developed pain in her shoulders 
when she was hit by another person during physical training.  
Range of  motion of her right shoulder was normal on physical 
examination.  Muscles acting on the upper extremities had 5/5 
strength.  The examiner did not include any diagnosis 
pertaining to the veteran's right shoulder.

At her June 2007 hearing, the veteran stated her belief that 
playing racquetball in service might have caused her claimed 
right shoulder disability.

Having reviewed the evidence pertaining to this claim, the 
Board finds that during the appeal period, the appellant has 
established the existence of "current disability."  

With regard to the requirement that a 
claimant have a current disability before 
service connection may be awarded for 
that disability, we agree with the 
parties' position as stated at oral 
argument that this requirement is 
satisfied when a claimant has a 
disability at the time a claim for VA 
disability compensation is filed or 
during the pendency of that claim and 
that a claimant may be granted service 
connection even though the disability 
resolves prior to the Secretary's 
adjudication of the claim.   

McClain v. Nicholson, 21 Vet. App. 319 (2007).  The primary 
issue is whether the diagnosis of right shoulder bursitis may 
be linked to service.

Our review reflects that the service records were negative 
for pertinent pathology.  However, almost immediately after 
separation from service, the appellant was seen for symptoms 
involving the right shoulder.  At that time, there was a 
report of increasing pain during the last month rather than 
the onset of pain during the last month.  Furthermore, she 
reported a history of a right shoulder injury in 1985 (during 
service).  Although the appellant is not competent to enter a 
diagnosis, she is competent to report that there has been an 
injury to a body part.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board also notes that the veteran's initial 
report was for treatment purposes.  We conclude that such 
report is highly probative of the date of onset as it is 
expected that she would be seeking appropriate medical care.  
In essence, the medical report establishes her state of mind 
as to the onset of the shoulder manifestations.

Based upon the cumulative record and the holding in McClain, 
the Board concludes that service connection for right 
shoulder bursitis is warranted.  The Board has been presented 
with post service evidence of disability and credible 
evidence of an in-service onset.  

	Fibrocystic Breast Disease

The veteran's service medical records indicate that on 
physical examination in July 1986, examination of her breasts 
revealed no masses or nodes.  In October 1988, the veteran 
reported having lump in her right breast.  Examination 
revealed a small, moveable, nontender mass in the lower 
aspect of the right breast, and another mass palpated in the 
left breast.  The assessment was rule out fibrocystic disease 
of the breast and rule out malignancy.  On gynecological 
examination in December 1988, a small breast node was 
appreciated in the veteran's right breast.  Questionable 
fibroadenoma of the right breast is noted on a December 1988 
consultation request, but it does not appear that the 
consultation was carried out because the form is not 
completed by the department to whom the veteran was referred.

On periodic examination in September 1992, the veteran's 
breasts were normal.  

A VA general medical examination was carried out in March 
1996.  The veteran reported that fibrocystic breast disease 
was noted in 1987 or 1988.  She indicated that she had not 
undergone a breast examination in about a year, but that at 
her last examination nothing was mentioned about the problem.  
She also indicated that she had had a negative mammogram.  
Physical examination revealed small breasts with no 
nodularity or tenderness or discharge.  The impression was no 
evidence of fibrocystic disease of the breast.

In June 2007 the veteran testified that she had not pursued 
treatment for fibrocystic breast disease since service.  

Careful consideration of this claim also leads the Board to 
conclude that service connection is not warranted.  In this 
regard, the Board acknowledges that the veteran was assessed 
with nodes in her breasts in 1988.  However, periodic 
examination in 1992 revealed normal breasts.  The veteran has 
reported that a mammogram was negative.  At her VA 
examination in 1996, the veteran reported that no 
abnormalities were mentioned at her most recent breast 
examination.  The examiner concluded that there was no 
evidence of fibrocystic breast disease.  The veteran has 
reported that she has not pursued treatment for such a 
disability.  As noted above, in the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
fibrocystic breast disease must be denied.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

	Left Hand Disability

Service medical records show that the veteran complained of 
pain in the first and second digits of her left hand in 
August 1989.  She reported a dislocation of her index finger 
while playing basketball, and noted that she reduced the 
dislocation at the time of the injury.  X-rays were within 
normal limits.  The assessment was strain of the proximal 
interphalangeal joints.  The veteran underwent physical 
therapy in September 1989.  On periodic examination in 
September 1992, the veteran reported that her left index 
finger had been damaged during physical training and that it 
still did not function at 100 percent.  Physical examination 
was normal.

On VA general medical examination in March 1996, the veteran 
reported that her left hand was injured during physical 
training.  She stated that she went to the emergency room 
because her fingers were bent back and that her fingers were 
splinted.  She also reported that she underwent physical 
therapy.  She indicted that since the injury, she had lost a 
lot of strength in her fingers.  Physical examination 
revealed no demonstrable weakness of either hand.  Range of 
motion of the upper extremities was full.  The impression was 
trauma to the first and second fingers of the left hand 
without residual.

The veteran was afforded a VA orthopedic examination in July 
1999.  She reported that she sustained dislocations of 
fingers in her left hand during service.  She stated that 
since that time, she had occasional pain and swelling.  
Physical examination revealed full motion of the small joints 
with fairly good grip.  Tinel and Phalen tests were negative.  
There was no atrophy of the muscles and no sign of ongoing 
inflammatory process.  The examiner acknowledged that the 
veteran had experienced an injury to the fingers of her left 
hand, but indicated that she had full motion with no 
limitation of function.  He did not provide any diagnosis 
referable to the veteran's left hand.

At her June 2007 hearing, the veteran testified that she 
sought medical attention immediately for her dislocated 
fingers, and that she was seen in follow up, but that she 
eventually stopped treatment.  She stated that she had 
received no medical attention for her hand since that time.  
She related that her left index finger did not bend fully and 
that it was not as strong.  
	
Upon review of the evidence pertaining to this claim, the 
Board concludes that service connection is not in order.  
While it is clear that the veteran sustained an injury to the 
first and second digits of her left hand in service, X-rays 
taken at that time were within normal limits.  On periodic 
examination in 1992, the veteran's upper extremities were 
noted to be normal.  The March 1996 VA examiner concluded 
that the injury had caused no residual, and the July 1999 VA 
examiner indicated that the veteran had full motion with no 
limitation of function.  In sum, the evidence demonstrates no 
diagnosis of a disability of the veteran's left hand.  There 
can be no valid grant absent proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the veteran's claim of entitlement to service connection for 
residuals of an injury to the first and second digits of the 
left hand must be denied.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bursitis of the right 
shoulder is granted.

Entitlement to service connection for fibrocystic breast 
disease is denied.

Entitlement to service connection for residuals of an injury 
to the first and second digits of the left hand is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the remaining issues on appeal.

The veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine was denied 
because there was no evidence of a current diagnosis.  
However, the current evidence reflects a diagnosis of 
degenerative changes.  Specifically, an October 1997 VA 
radiology report indicates degenerative changes at the L4-5 
facet joint.  The veteran complained and was treated for low 
back pain during service, and she is in receipt of service 
connection for lumbosacral strain.  It is unclear whether the 
diagnosis of degenerative changes is related to service or 
the service connected lumbosacral strain.  Accordingly, the 
Board has determined that a VA examination is necessary to 
resolve this question.

With respect to her cervical spondylosis and lumbosacral 
strain, the veteran testified in June 2007 that she had 
"episodes" that interfered with her functioning.  The 
nature and severity of these claimed episodes is not known.  
The veteran also reported that she had pain and throbbing 
down her left arm.  The Board also notes that an orthopedic 
examination has not been carried out since July 1999.  An 
additional examination should address the current severity of 
the veteran's cervical spondylosis and lumbosacral strain.  

Finally, the Board notes that a July 1999 VA hemorrhoids 
examination included a complete blood count which revealed 
normochromic normocytic anemia.  It is unclear whether the 
anemia is secondary to the veteran's hemorrhoid disability or 
to some other cause.  The VA examiner did not specify whether 
the anemia was related to the veteran's hemorrhoids, and no 
other evidence of record relates the anemia to the service-
connected hemorrhoids.  As such, the Board concludes that an 
additional VA examination is in order so that the nature and 
etiology of the anemia.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of her cervical 
spondylosis and lumbosacral strain, and 
the etiology of the claimed degenerative 
disc disease of the lumbar spine.

With respect to the veteran's cervical 
spondylosis, the examiner should provide 
the range of motion of the veteran's 
cervical spine.  The extent of any 
neurological findings pertaining to the 
upper extremities should also be 
discussed.  The examiner should also 
indicate whether there are incapacitating 
episodes related to the veteran's 
cervical spondylosis and if so, their 
total duration during the past 12 months.

With regard to the veteran's lumbosacral 
strain, the examiner should indicate 
whether there is any associated muscle 
spasm or loss of lateral spine motion.  
Range of motion testing should also be 
reported.

The examiner should also indicate whether 
degenerative disc disease of the lumbar 
spine is present.  If so, the examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that degenerative disc disease is related 
to any injury or disease in service, or 
is related to the veteran's service-
connected lumbosacral strain. 

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of her hemorrhoid disability.  The 
examiner should indicate whether there 
are large or thrombotic and irreducible 
hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences, 
or if there is evidence of persistent 
bleeding and secondary anemia, or if 
there are fissures.  The examiner should 
specifically indicate whether any current 
or previously diagnosed anemia is 
secondary to the veteran's hemorrhoid 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


